’leiniteh étates 412111111 of gppeals

For the Seventh Circuit
Chicago, Illinois 60604

August 24, 2006
Before
Hon- JOHN L. COFFEY, Circuit Judge
Hon. DANIEL A. MANION, Circuit Judge

I-Ion. ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 03-2345 & 03-2915

United States of America, Appeals from the United States
Plaintiff—Appde District Court for the Northern
District of Illinois, Eastern Division.
1:.
No. 01 CR ]
Clarence Hankton and Gregory Davis,
Defendants—Appellants. Charles R. Norgle, Sr.,
Judge.

ORDER

The opinion of this court in this matter issued on August 18, 2006, is hereby withdrawn.
A revised opinion will be issued shortly.